DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Inventor’s election, without traverse (no arguments), of Group IV (claims 82, 83, 85 and 91) as the Group elected to begin prosecution is acknowledged.  All other pending claims are hereby withdrawn as drawn to non-elected subject matter.  The election/restriction is hereby made FINAL.  

Specification
The disclosure is objected to because of the following informalities: the specification contains extraneous translator’s remarks (for instance, page 9 at the end of paragraph [0036]).  The examiner respectfully suggests that all translator’s remarks be deleted from the specification.  
Appropriate correction is required.

Claim Objections
Claim 82 is objected to because of the following informalities: the proviso “…(excluding peroxodisulfate)…” is critical to the determination of the metes and bounds of the claim.  That being the case, the examiner respectfully suggests, for grammatical reasons, that its parenthetical insertion into the claim language is misleading.  Instead, the examiner respectfully suggests that the limitation be bracketed by a pair of commas (rather than as a parenthetical insertion).  
Appropriate correction is suggested.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 82 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The distinction between the terms “halite ions” and “halites” is unclear because a halite is also an ion.  That is, the terms appear to be essentially equivalent.  What distinction between the terms does inventor intend?  
Clarification is in order.  

Claim 85 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim depends from claims which have been previously canceled.  That being the case, the metes and bounds of the claim are unclear.  
The examiner notes for the record that claim 85, as presently written, is impossible to search.  

Claims 83 and 91 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	These claims depend from an indefinite claim (claim 82) and do not resolve the indefiniteness of that claim.  Claims 83 and 91 are also, therefore, indefinite.  

Allowable Subject Matter
The subject matter of claims 82, 83, 85 and 91 would be allowable once the objection and 112 rejections outlined above have been overcome.  The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art appears to be CN 1210807 A, whose corresponding English language machine translation has been relied upon for purposes of this Office Action. 
The reference teaches a process for preparing neutral aqueous solutions of chlorine dioxide (abstract).  In a pertinent embodiment, the reference teaches the reaction of hexamethylene tetramine ((CH2)6N4) and sodium chlorite (NaClO2) in an acidic solution (HCl) to obtain a neutral, long-acting (for purposes of disinfection, sterilization, or deodorization) aqueous solution of chlorine dioxide (machine translation page 2/4, text line 8).  The reference does not teach, show, suggest or make obvious the instant process utilizing a Lewis acid having a Lewis acidity of 0.4 eV or more where the reaction with the radical source (sodium chlorite) takes place in a solution that is not acidic.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        8/7/2022